DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.   	Applicants’ filed Terminal Disclosure on 12/27/2021 regarding double patenting rejection, which has been approved.  Double patenting rejection over US Patent 10,652,369 is withdrawn and entered. 

3.	Applicant’s arguments filed on 12/27/2021with respect to claims 1 – 9 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

4.    The amendments filed on 12/27/2021 have been entered. Claims 1, 3, 4. 5. 7 are amended. Claims 1-9 are pending. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1  is/are rejected under 35 U.S.C 103 as being unpatentable over Kwak et al. (US Pub: 20040014482) same hereinafter Kwak  and further in view of Ko et al. (US Pub: 20110286535 A1) hereinafter Ko535

As to claim 1. Kwak teaches an apparatus for generating broadcast signal frame, comprising a processor and a memory storing at least one instruction to be executed by the processor, wherein the at least one instruction is configured to: (Kwak [0064] Fig. 3, NodeB and/or UE inherently includes a processor and a memory storing at least one instruction to be executed by the processor)
generate a multiplexed signal by combining a core layer signal and an enhanced layer signal at different power levels; (Kwak [0087] [0088] base layer and enhanced layer are combined to generate MBMS frame, base layer and enhanced layer are at different transmission power level)
generate a power reduced multiplexed signal by reducing power of the multiplexed signal to a power level corresponding to the core layer signal; (Kwak [0084] [0090] Fig. 9, Node-B 511 combines base layer and enhanced layer, assign transmission power for providing a middle data rate MDR MBMS, NodeB assign power to base layer, varies a level of the transmission power enhanced layer  of the MDR MBMS on the basis of the varied transmission power level i.e., reduce power of base layer to enhanced layer)
generate a time-interleaved signal by performing interleaving that is applied to both a core layer corresponding to the core layer signal and an enhanced layer corresponding to the enhanced layer signal; Kwak [0093] Fig. 10, base layer's data and enhanced layer's data are for one service, and configure independent CCTrCHs in the physical layer, respectively,  interleaver 1325 carries out an interleaving operation for the CCTrCH and is converted into a physical channel (physical broadcast and multicast shared channel (PBMSCH)) for the BMSCH for the enhanced layer)
Kwak does not teach and generate a broadcast signal frame including a preamble for signaling time interleaver information about a time interleaver operation, wherein the time interleaver information is included in the preamble for each of the Physical Laver Pipes (PLPs) 
Ko535 teaches generate a broadcast signal frame (Ko535 [0013] [0155] Fig, 8, generate broadcast signal frame) including a preamble for signaling time interleaver information about a time interleaver operation (Ko535 [0263] Fig. 47,  preamble time interleaving, a time interleaving flag (1 bit)in the preamble indicates  time interleaving on/off)
wherein the time interleaver information is included in the preamble for each of the Physical Laver Pipes (PLPs) (Ko535 [0261] Fig. 42, Fig. 47, preamble included in the frame header includes 1 bit time interleaver information and 8 bits PLP ID)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ko535 with the teaching of Kwak because Ko535 teaches including time interleaver information of PLP ‘s in data slice would reduce signaling overhead. (Ko535 [0261])

s 2,  3, 4 is/are rejected under 35 U.S.C 103 as being unpatentable over Kwak, Ko535  and further in view of Kim et al. (US Pub: 20150341053 A1)  hereinafter Kim

As to claim 2 the combination of Kwak, and Ko535 specifically Kwak teaches a payload corresponding to the multiplexed signal. (Kwak [0087] Fig. 11, a combiner combines base layer's data and the enhanced layer's data)
the combination of Kwak, and Ko535 does not teach wherein the broadcast signal frame includes a bootstrap; the preamble; a payload corresponding to the multiplexed signal.
Kim teaches herein the broadcast signal frame includes a bootstrap; the preamble; (Kim [0103] Fig. 10, transmission frame consists of three parts, bootstrap, preamble and data payload) 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of Baek and Ko535 because Kim teaches that providing layer information in the frame would provide improved decoding and receiving performance. (Kim [0031])

As to claim 3 the combination of Kwak and Ko535  specifically Ko535 teaches  wherein the preamble includes a PLP identification information for identifying Physical Layer Pipes (PLPs); (Ko535 [0261] Fig. 42, Fig. 47, preamble included in the frame header includes 1 bit time interleaver information and 8 bits PLP ID)

The combination of Kwak and Ko535 does not explicitly teach and a layer information corresponding to layered division multiplexing
Kim teaches and a layer information corresponding to layered division multiplexing (Kim [0062] [0136] Fig. 1A,  in LDM system architecture, there are two separate Input Formatting blocks 11000, 11000-1 and BICM blocks 12000, 12000-1, one for each of the layers in LDM
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of Kwak and Ko535 because Kim teaches that providing layer information in the frame would provide improved decoding and receiving performance. (Kim [0031])

As to claim 4 the combination of Kwak, Ko535 and Kim specifically Ko teaches 
 wherein the PLP identification information and the layer information are included in the preamble as fields different from each other.  (Ko535 [0187] [0399] frame header or preamble includes PLP-ID and L1 information)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ko535 with the teaching of Kwak because Ko535 teaches including time interleaver information of PLP ‘s in data slice would reduce signaling overhead. (Ko535 [0261])
s 5, 6 is/are rejected under 35 U.S.C 103 as being unpatentable over Kwak , Ko535, Kim  and   Hong et al.(US Pub: 20150078477 A1) hereinafter Hong 

As to claim 5 the combination of Kwak Ko535 and Kim does not teach wherein the time interleaver information is included in the preamble for each of the Physical Layer Pipes (PLPs),   inside of a NUM_PLP loop independently of the layer  information.
 Hong teaches wherein the time interleaver information is included in the preamble for each of the physical Layer Pipes (PLPs) (Hong [0428] [0474] Fig. 26, Fig. 27, Fig. 34, MIMO transmission data that are being transmitted in parallel may be processed in parallel and transmitted by multiple time interleaver  212100,; signaling information corresponds to information being used by the receiver for recovering data included in multiple PLP regions, the P1 signaling information region 503100, the L1 signaling information region 503200, and the common PLP region 503300 may be collectively referred to as a preamble)
 inside of a NUM_PLP loop independently of the layer information.  (Hong [0501] [0502] Fig. 35, Fig. 36, the NUM PLP Loop 36 include a PLP_PROFILE field, in case the component being transmitted through the PLP is identified (or distinguished) as a base layer or an enhancement layer, the PLP transmitting the base layer becomes the mandatory PLP, and the PLP transmitting the enhancement layer becomes the optional PLP)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Hong with the teaching of Kwak Ko535 and Kim because Hong teaches that when at least 2 or more preamble symbols are used, it will be robust against a burst fading effect, which may occur in a 

As to claim 6 the combination of Kwak, Ko535, Kim  and Hong specifically Kwak teaches , wherein the multiplexed signal is generated by combining the core layer signal and a power-reduced enhanced layer signal generated by reducing power of the enhanced layer signal. (Kwak [0084] [0090] Fig. 9, Node-B 511 combines base layer and enhanced layer, assign transmission power for providing a middle data rate MDR MBMS, NodeB assign power to base layer, varies a level of the transmission power enhanced layer of the MDR MBMS on the basis of the varied transmission power level i.e., reduce power of base layer to enhanced layer)

Claims  7, 8 is/are rejected under 35 U.S.C 103 as being unpatentable over Kwak, Ko535, Kim,  Hong and further in view of  Ko et al.(US Pub: 20130343468 A1) hereinafter Ko468

As to claim 7 the combination of Kwak, Ko535, Kim and Hong specifically Ko438 teaches wherein the preamble selectively includes an injection level information corresponding to the reducing power of the 49022096.0060C1 enhanced layer signal based on a result of comparing the layer information with a predetermined value. (Ko468 [0254] [0432] [0574] Fig. 34, P1 signaling information region 503100, the L1 signaling information region 503200, and the common PLP region 503300 refereed as preamble; P1 symbol and the AP1 symbol are inserted for each transmission frame by a P1 insertion module, frames  are base layer PLP and enhancement layer PLP; NS When the component being transmitted through the PLP is identified (or distinguished –compared to a predetermined value) as a base layer or an enhancement layer, the PLP transmitting the base layer becomes the mandatory PLP, and the PLP transmitting the enhancement layer becomes the optional PLP).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ko436 with the teaching of Kwak, Ko535, Kim, Hong because Ko468 teaches that using at least two or more preamble would be more robust against a burst fading effect, which may occur in a mobile fading environment, thus signal detection performance can be enhanced. (Ko468 [0363])

As to claim 8 the combination of Kwak, Ko535, Kim, Hong and Ko468 specifically Kwak teaches wherein the reducing power of the multiplexed signal [  ]. (Kwak [0084] [0090] Fig. 9, Node-B 511 combines base layer and enhanced layer, assign transmission power for providing a middle data rate MDR MBMS, NodeB assign power to base layer, varies a level of the transmission power enhanced layer of the MDR MBMS on the basis of the varied transmission power level i.e., reduce power of base layer to enhanced layer)
the combination of Kwak, Ko535, Kim, Hong and Ko468 does not explicitly teach corresponds to a normalizing factor (Ko468 [0291][0010] equation 1, equation 3,  MIMO encoding matrix represented as Equation 3 taking into consideration a normalization factor )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ko436 with the teaching 

Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over Kwak, Ko535, Kim, Hong and Ko468 and  further in view of  Beerends et al. (US Pub: 20050159944 A1) hereinafter Beerends 

As to claim 9 the combination of Kwak, Ko535, Kim, Hong and Ko4687 specifically Kwak teaches wherein the reducing power of the enhanced layer signal (Kwak [0084] [0090] Fig. 9, Node-B 511 combines base layer and enhanced layer, assign transmission power for providing a middle data rate MDR MBMS, NodeB assign power to base layer, varies a level of the transmission power enhanced layer  of the MDR MBMS on the basis of the varied transmission power level i.e., reduce power of base layer to enhanced layer)
corresponds to a scaling factor, (Kwak [0060] Fig. 4B, temporal scalability has a function of increasing a temporal resolution while keeping the same spatial resolution)
and  the scaling factor decreases as a power reduction corresponding to the power reduced enhanced layer signal becomes larger (Kwak [0059] Fig. 4A, scalability support low resolution of base layer and physical configuration for enhanced  layer carries out an up-sampling operation for data information for the base layer, and a resolution is enhanced  by the additional differential signal, such that a picture larger than the base layer's picture can be decoded)

Beerends teaches and the normalizing factor increases (Beerends [0004] first scaling factor which is a function of the reciprocal value of the power of the output signal increased by an adjustment value (power normalized by normalization factor);
therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Beerends with the teaching of Kwak, Ko535, Kim, Hong and Ko468  because Beerends teaches that scaling 
the output signal and/or the input signal of a system would allow to compensate a small deviations of the power thus degraded output signal is scaled locally to match the reference input signal in the power domain. (Beerends [0004] [0006])

Conclusion



6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ATIQUE AHMED/Primary Examiner, Art Unit 2413